Citation Nr: 0013331	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for a period of VA hospitalization from October 30, 
1996, to November 21, 1996.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1978 
to June 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant is service-connected for residuals of a 
hysterectomy with bilateral salpingo-oophorectomy, rated 50 
percent disabling, residuals of an appendectomy, rated 
noncompensably disabling, and hearing loss in the right ear, 
rated noncompensably disabling.  

2.  The appellant's VA hospitalization from October 30, 1996, 
to November 21, 1996, involved treatment for psychiatric 
problems, and is not shown to have been related to a service-
connected disability.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation for the period 
of VA hospitalization from October 30, 1996, to November 21, 
1996, are not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she should be granted a temporary 
total evaluation for her period of VA hospitalization from 
October 30, 1996, to November 21, 1996, because the 
psychiatric problems that necessitated the hospitalization 
were related to her service-connected residuals of a 
hysterectomy.  She is service-connected for residuals of a 
hysterectomy with bilateral salpingo-oophorectomy, rated 50 
percent disabling, residuals of an appendectomy, rated 
noncompensably disabling, and hearing loss in the right ear, 
rated noncompensably disabling.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  

Review of the medical records pertaining to the appellant's 
period of VA hospitalization from October 30, 1996, to 
November 21, 1996, reveal that she was admitted for worsening 
depression and suicidal ideation.  The records indicate that 
family situations were the basis for the psychiatric 
symptomatology for which she was hospitalized and do not show 
either that she was treated for a service-connected 
disability or that a service-connected disability played a 
role in causing the hospitalization.  Therefore, because the 
period of VA hospitalization at issue is not shown to have 
been necessitated by a service-connected disability, the 
Board is unable to identify a basis to grant a temporary 
total evaluation for the period of hospitalization.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements as to the reasons for her period of VA 
hospitalization from October 30, 1996, to November 21, 1996, 
the record does not show that she is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of her service-
connected disabilities to the period of hospitalization in 
question.  Consequently, her lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing that any of her 
service-connected disabilities necessitated the period of VA 
hospitalization from October 30, 1996, to November 21, 1996.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

ORDER

A temporary total rating under 38 C.F.R. § 4.29 for a period 
of VA hospitalization from October 30, 1996, to November 21, 
1996, is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


